            Case 1:21-mj-00043-ZMF Document 5 Filed 01/18/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :      Case No: 21-MJ-00043
                                               :
               v.                              :
                                               :
HENRY PHILLIP MUNTZER,                         :
                                               :
               Defendant.                      :       UNDER SEAL

                                 MOTION TO UNSEAL CASE

       The United States of America, by its attorney, the Acting United States Attorney for the

District of Columbia, respectfully moves this Court to unseal the file in the above-captioned

matter. As grounds for this motion the Government cites the following points and authorities.

       1.      On January 13, 2021, the defendant was charged with willfully and knowingly

entering the United States Capitol on January 6, 2021 without legal authority, and participating in

violent and disorderly conduct in violation of 18 U.S.C. §§ 1752(a)(1)-(2) and 40 U.S.C.

§ 5104(e)(2). The Court granted the government’s motion to seal the Affidavit in Support of

Criminal Complaint and Arrest Warrant, the Criminal Complaint, the Arrest Warrant, as well as

other pleadings, records, and files in this case, including the motion to seal, and to delay entry on

the public docket of its motion to seal and all related matters.

       2.      The government is aware of no facts or circumstances that would justify continuing

the seal upon this matter. Accordingly, the government respectfully requests that the Court unseal

this case and place the case on the public docket.
         Case 1:21-mj-00043-ZMF Document 5 Filed 01/18/21 Page 2 of 2




       WHEREFORE, the government respectfully requests that its motion be granted.

Date: January 18, 2021                    Respectfully submitted,

                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney
                                          for the District of Columbia
                                          New York State Bar Reg. No. 4444188


                                   By:       /s/ David B. Kent
                                          DAVID B. KENT, D.C. Bar No. 482850
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-7762
                                          David.Kent@usdoj.gov




                                             2
